Exhibit 10(a) (xliii)
U.S. EMPLOYEES
Long-Term Performance Program Award Agreement
(Fiscal Years ___-____)
[DATE]
Dear [RECIPIENT NAME]:
H. J. Heinz Company is pleased to confirm that, effective as of __________, you
have been granted an Award under the Long-Term Performance Program in accordance
with the terms and conditions of the Third Amended and Restated H. J. Heinz
Company Fiscal Year 2003 Stock Incentive Plan, as amended from time to time (the
“Plan”). This Award is also made under and pursuant to this letter agreement
(“Agreement”), the terms and conditions of which shall govern and control in the
event of a conflict with the terms and conditions of the Plan. For purposes of
this Agreement, the “Company” shall refer to H. J. Heinz Company and its
Subsidiaries. Unless otherwise defined in this Agreement, all capitalized terms
used in this Agreement shall have the same defined meanings as in the Plan.

1.   Award. The target value of the award to you under this Agreement is equal
to $<< VALUE>> (the “Target Award Opportunity”). The maximum award opportunity
for the Performance Period is equal to twice this amount (the “Maximum Award
Opportunity”), subject to proration pursuant to Section 3 below. Your actual
Award will be paid as a percentage of your Target Award Opportunity, as
determined pursuant to Section 2 below. The “Performance Period” means the two
consecutive fiscal year periods of Fiscal Year ____ and Fiscal Year ___.   2.  
Performance Goals. The Award will be determined based upon the level of success
the Company achieves during the Performance Period relative to the performance
goals established by the Management Development and Compensation Committee of
the Company’s Board of Directors (“MDCC”) as set forth below:

  (a)   After—Tax Return on Invested Capital (ROIC) Metric. Fifty percent (50%)
of your Target Award Opportunity will be determined by the Company’s performance
against the ROIC target metric established by the MDCC (the “ROIC Target”). For
each fiscal year in the Performance Period, an ROIC value will be calculated, as
adjusted to eliminate the after-tax effects of any charges that may be excluded
when determining Performance Measures under the Plan (“ROIC Value”). Each ROIC
Value will consist of after-tax operating profit as defined by the Company
divided by average invested capital. Average invested capital is defined as the
five quarter average of net debt, as defined by the Company, plus total
shareholder equity as set forth on the financial statements of the Company for
the five most recent fiscal quarters. At the end of the Performance Period, the
ROIC Values for each fiscal year in the Performance Period

1



--------------------------------------------------------------------------------



 



      will be averaged (the “ROIC Average”) and the ROIC Average will be
compared to the ROIC Target.

      The payout percentage for the ROIC metric for the Performance Period is as
follows:

                      Percent of ROIC Target   Percent of Target Award
Performance   Achieved   Opportunity Earned(1)
Above Maximum
    >120 %     100 %
Maximum
    120 %     100 %
Target
    100 %     50 %
Threshold
    80 %     12.5 %
Below Threshold
    <80 %     0 %

 

(1)    Represents one-half of the Target Award Opportunity

  (b)   Total Shareholder Return (TSR) Metric. Fifty percent (50%) of your
Target Award Opportunity will be determined by the Company’s two-year TSR growth
rate (the “TSR Value”) compared to the two-year TSR growth rates of each of the
companies in the TSR Peer Group other than the Company. The “TSR Peer Group” is
comprised of the following companies: Campbell Soup Company, ConAgra Foods,
Inc., Dean Foods Company, General Mills, Inc., H. J. Heinz Company, The Hershey
Company, Hormel Foods Corporation, The J.M. Smucker Company, Kellogg Company,
Kraft Foods, Inc., and McCormick & Company, Incorporated (each a “TSR Peer
Company”). Each of the TSR Peer Companies’ two-year TSR growth rates will be
calculated by using the following values:

  (i)   Starting Value. The average of each TSR Peer Company’s stock price for
the 60 trading days prior to the first day of a Performance Period (the
“Starting Value”); and     (ii)   Ending Value. The average of each TSR Peer
Company’s stock price for the 60 trading days prior to and including the last
day of a Performance Period plus all dividends paid over the Performance Period
(the “Ending Value”).     (iii)   TSR Value. Dividing the Ending Value by the
Starting Value minus one and multiplied by 100 (the “TSR Value”).     (iv)   TSR
Percentile Ranking. Arraying all of the TSR Peer Companies, including the
Company, from lowest TSR Value, which is given a

2



--------------------------------------------------------------------------------



 



      ranking of 1, to highest TSR Value, then dividing the Company’s ranking by
the total number of TSR Peer Companies (the “TSR Percentile Ranking”).

The Company’s TSR Percentile Ranking will determine the percentage of the Target
Award Opportunity earned as follows:

              Percentage of Target Award Company’s TSR Percentile Ranking  
Opportunity Earned(1)
90% - 100%
    100.0 %
80% - 89.99%
    87.5 %
70% - 79.99%
    75.0 %
60% - 69.99%
    62.5 %
50% - 59.99%
    50.0 %
40% - 49.99%
    37.5 %
30% - 39.99%
    25.0 %
20% - 29.99%
    12.5 %
Less than 20%
    0.0 %

 

(1)    Represents one-half of the Target Award Opportunity.

3.   Payment of Performance Award. Unless the MDCC offered a deferral election
satisfying the requirements of Code Section 409A with respect to your Award, and
you made such a deferral election, your Award, if earned, will be paid as soon
as administratively practicable after the last day of the Performance Period,
(but in no event later than March 15th of the calendar year following the
calendar year in which occurs the last day of the Performance Period), subject
to Sections 4 and 5 below.

  (a)   If your employment with the Company began after the commencement of the
Performance Period, the actual amount of your Target Award Opportunity will be
pro-rated based upon the number of months that you were employed by the Company
(in an eligible position) during the Performance Period, except that if your
employment begins during the last six months of the Performance Period, no
Target Award Opportunity for that Performance Period will be granted.     (b)  
The Award will be paid in cash, subject to the limits set forth in the Plan;
provided, however, that in the event that you are an executive covered by the
Company’s Stock Ownership Guidelines (the “SOG”) and you have not yet attained
the requisite level of stock ownership at the time payment would otherwise be
made, 50% of your Award, after taxes, will be paid in the form of escrowed,
vested Restricted Stock. At the end of the fiscal year in which you meet the
SOG, the restrictions will be lifted. At the time that the SOG are no longer
applicable because you terminate employment, the restrictions on the escrowed,
vested Restricted Stock will be lifted. To the extent the entire award may not
be paid in cash due to the limits set forth in the Plan, the remainder of the

3



--------------------------------------------------------------------------------



 



      Award, after taxes, will be made in the form of Common Stock to the extent
permitted by the Plan.

4.   Termination of Employment. The termination of your employment with the
Company will have the following effect on your Award:

  (a)   Qualified Termination of Employment During First Year of Performance
Period. In the event that your employment with the Company ends during the first
fiscal year of the Performance Period as a result of your death, Disability, or
Retirement, your Award will be pro-rated automatically and paid (in accordance
with Section 3 of this Agreement) at the end of the Performance Period as
determined in accordance with Section 2, subject to the provisions of Section 5.
In the event that your employment with the Company ends during the first fiscal
year of the Performance Period as a result of your Involuntary Termination
without Cause, your Award will be forfeited automatically unless you execute a
release of claims of the Company in the form requested by the Company, in which
case your Award will be pro-rated automatically and paid (in accordance with
Section 3 of this Agreement) at the end of the Performance Period as determined
in accordance with Section 2, subject to the provisions of Section 5.     (b)  
Qualified Termination of Employment During Second Year of Performance Period. In
the event that your employment with the Company ends during the second year of
the Performance Period as the result of your death, Disability, or Retirement,
you will receive your Award (in accordance with Section 3 of this Agreement), at
the end of the Performance Period as determined in accordance with Section 2,
subject to the provisions of Section 5. In the event that your employment with
the Company ends during the second year of the Performance Period as a result of
your Involuntary Termination without Cause, your Award will be forfeited
automatically unless you execute a release of claims of the Company in the form
requested by the Company, in which case you will receive your Award (in
accordance with Section 3 of this Agreement) at the end of the Performance
Period as determined in accordance with Section 2, subject to the provisions of
Section 5.     (c)   Other Termination. In the event your employment with the
Company ends, at any time prior to the completion of the Performance Period, as
the result of any reason other than as set forth in subsections (a) or
(b) above, including without limitation any voluntary termination of employment,
your Award will be forfeited automatically.     (d)   Accelerated Payment Upon a
Change in Control. In the event of a Change in Control (as defined in Treas.
Reg. §1.409A-3(i)(5)) during the Performance Period, payment of this Performance
Award will be accelerated immediately. The amount of the Performance Award will
be prorated as of the date the Change in Control becomes effective, and shall be
determined based upon verifiable

4



--------------------------------------------------------------------------------



 



      Company performance as of such date. In the event of a change in control
not defined in Treas. Reg. §1.409A-3(i)(5), there will be no accelerated payment
of the Performance Award, but instead the rules of subsections (a) through
(c) above shall control.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
Award granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 18 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any employee
of the Company, either for your own purpose or for any other person or entity.
You further agree that you shall not, during the term of your employment by the
Company or at any time thereafter, use or disclose the Confidential Information
(as defined below) except as directed by, and in furtherance of the business
purposes of, the Company. You acknowledge (i) that the non-solicitation
provision set forth in this Section 5 is essential for the proper protection of
the business of the Company; (ii) that it is essential to the protection of the
Company’s goodwill and to the maintenance of the Company’s competitive position
that any Confidential Information be kept secret and not disclosed to others;
and (iii) that the breach or threatened breach of this Section 5 will result in
irreparable injury to the Company for which there is no adequate remedy at law
because, among other things, it is not readily susceptible of proof as to the
monetary damages that would result to the Company. You consent to the issuance
of any restraining order or preliminary restraining order or injunction with
respect to any conduct by you that is directly or indirectly a breach or a
threatened breach of this Section 5. In addition, in the sole discretion of the
Company, and in addition to all other rights and remedies available to the
Company at law, in equity, or under this Agreement, any breach by you of the
provisions of this Section 5 will result in the forfeiture of any unpaid portion
of your Award to which you would otherwise be entitled pursuant to this
Agreement.       “Confidential Information” means technical or business
information about or relating to the Company and/or its products, processes,
methods, engineering, technology, purchasing, marketing, selling, and services
not readily available to the public or generally known in the trade, including
but not limited to: inventions; ideas; improvements; discoveries; developments;
formulations; ingredients; recipes; specifications; designs; standards;
financial data; sales, marketing and distribution plans, techniques and
strategies; customer and supplier information; equipment; mechanisms;
manufacturing plans; processing and packaging techniques; trade secrets and
other confidential information, knowledge, data and know-how of the Company,
whether or not they originated with you or information which the Company
received from third parties under an obligation of confidentiality.   6.  
Impact on Benefits. The Award, if earned, will not be included as compensation
under any of the Company’s retirement and other benefit plans, including but not
limited to the H. J. Heinz Company Supplemental Executive Retirement Plan, the
H. J. Heinz Company Employees Retirement and Savings Excess Plan and/or any
other plan of the Company.

5



--------------------------------------------------------------------------------



 



7.   Tax Withholding. When your Award is paid, the Company will withhold the
amount of money payable for the federal, state, local, and/or foreign income
and/or employment taxes required to be collected or withheld with respect to the
payment.   8.   Non-Transferability. Your Award may not be sold, transferred,
pledged, assigned or otherwise encumbered except by will or the laws of descent
and distribution.   9.   Employment At-Will. You acknowledge and agree that
nothing in this Agreement or the Plan shall confer upon you any right with
respect to future awards or continuation of your employment, nor shall it
constitute an employment agreement or interfere in any way with your right or
the right of the Company to terminate your employment at any time, with or
without cause, and with or without notice.   10.   Collection and Use of
Personal Data. You consent to the collection, use, and processing of personal
data (including name, home address and telephone number, identification number)
by the Company or a third party engaged by the Company for the purpose of
implementing, administering, and managing the Plan and any other stock option or
stock or long-term incentive plans of the Company (collectively, the “Plans”).
You further consent to the release of personal data to such a third party
administrator, which, at the option of the Company, may be designated as the
exclusive broker in connection with the Plans. You hereby waive any data privacy
rights with respect to such data to the extent that receipt, possession, use,
retention, or transfer of the data is authorized hereunder.   11.   Future
Awards. The Plan is discretionary in nature and the Company may modify, cancel
or terminate it at any time without prior notice in accordance with the terms of
the Plan. While Performance Awards or other awards may be granted under the Plan
on one or more occasions or even on a regular schedule, each grant is a one-time
event, is not an entitlement to an award of cash or stock in the future, and
does not create any contractual or other right to receive an award or other
compensation or benefits in the future.   12.   Governing Law. This Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.  
13.   Code Section 409A. Unless a deferral election satisfying the requirements
of Code Section 409A is offered with respect to the Award, it is intended that
this Award shall not constitute a “deferral of compensation” within the meaning
of Section 409A of the Code and, as a result, shall not be subject to the
requirements of Section 409A of the Code. The Plan and this Award Agreement are
to be interpreted in a manner consistent with this intention. Absent a deferral
election satisfying the requirements of section 409A of the Code and
notwithstanding any other provision in the Plan, a new award may not be issued
if such award would be subject to Section 409A of the Code at the time of grant,
and the existing Award may not be modified in a manner that would cause such
Award to become subject to Section 409A of the Code at the time of such
modification.

6



--------------------------------------------------------------------------------



 



This Award is subject to your signing and dating this Agreement and returning it
to the Company.

            H. J. HEINZ COMPANY
      By:           Stephen S. Clark   

         
Accepted:
       
 
       
 
       
Date:
       
 
       

7